IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                : No. 556 EAL 2018
                                              :
                     Respondent               :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
              v.                              :
                                              :
                                              :
 INGRAM MOORE,                                :
                                              :
                     Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 10th day of June, 2019, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to all

remaining issues. The issues, as stated by Petitioner, are:



             a. Did the lower court abuse its discretion by turning the State Writ
             of Habeas Corpus into a PCRA petition, then time barring the
             petition?

             b. Does the Superior Court panel’s opinion in question conflict with
             another Superior Court panel on the same legal question of PCRA
             cognizability?
The Prothonotary is directed to forward this order and the underlying Petition for

Allowance of Appeal to the pro bono coordinator for possible selection of counsel to

represent Petitioner for purposes of the appeal.